Judgment affirmed, with costs. Upon the admissions of the president of plaintiff, the lease from the town, under the name of Willetts, was really the property of the plaintiff, and the possession of Willetts was the possession of the plaintiff. The plaintiff was, therefore, in possession, and one in possession cannot maintain an action for ejectment. Nor can one in possession under a lease question his landlord’s title. The fact that plaintiff was in possession also raises a presumption that it was in possession as assignee of the lease. Jaycox, Manning, Kelby and Young, JJ., concur; Blackmar, P. J., dissents on the grounds: (1) That the question whether plaintiff was in possession was a question of fact and should have been submitted to the jury; and (2) on the ground that the tenant of the property in question was Willetts and not the plaintiff, and the rule of law that the tenant cannot challenge the title of his landlord depends on the legal relations of the parties.